Citation Nr: 1017554	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to higher initial ratings for degenerative disc 
disease of the low back rated as 10 percent disabling from 
August 25, 2003, and 20 percent disabling from October 25, 
2005.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
February 2010, the Veteran testified at a hearing before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is required because while the 
appellant filed his claim in July 2003, the agency of 
original jurisdiction neither adjudicated his claim nor 
provided him with a statement of the case or supplemental 
statements of the case that provided him with notice of the 
pre-September 26, 2003, criteria for rating low back 
disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 19.29, 19.31 
(2009); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that when VA changes its rating criteria the Board 
may consider the old criteria for rating a disability for the 
entire period during which the appeal has been pending but 
may only consider the new criteria as of the effective date 
of the changed rating criteria); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board finds that a remand is required given the Veteran's 
personal hearing testimony regarding problems with ever 
increasing adverse symptomatology as well as the fact that 
his claims files were not made available to many of his VA 
examiners.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of a veteran that takes into account the records 
of prior examinations and treatment). 

In this regard, the Veteran testified that he lost 
approximately 30 days a year from work due to problems caused 
by his low back disorder, including due to the side effects 
of the medication he takes because of his pain which prevents 
him from working as a pilot.  Therefore, while the appeal is 
in remand status attempts should be made to obtain and 
associate with the claims files documentation from the 
claimant's employer which both shows his lost time from work 
and the reason for this lost time.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them).  

After undertaking the above development, the agency of 
original jurisdiction should, among other things, consider 
whether the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2009) are 
met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The agency of original 
jurisdiction should also consider whether the Veteran has 
raised a claim for a total rating based on individual 
unemployability (TDIU) in light of the United States Court of 
Appeals for Veterans Claims (Court) recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims files 
documentation from the claimant's 
employer which both shows his lost time 
from work and the reason for this lost 
time.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims files and the claimant notified in 
writing. 

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination of the low back.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination and the examiner should 
note in his examination report that he 
had reviewed these records.  All 
indicated tests and studies deemed 
appropriate by the examiners, including 
x-rays, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating adverse 
musculoskeletal symptomatology of the low 
back, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his 
musculoskeletal disability.  

i.  As to the low back 
musculoskeletal disorder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
the forward flexion of the 
thoracolumbar spine, and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of flexion and/or 
extension.  If the Veteran describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

ii.  The examiner should also 
comment on the number of weeks of 
incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician) the Veteran 
has experienced do to his service 
connected low back disorder in any 
given 12 month period since 2003.

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009). 

4.  Thereafter the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
the pre-September 26, 2003, criteria for 
rating all low back disorders, any lost 
motion of the lumbar spine caused by 
pain, and whether "staged" ratings are 
appropriate.  Kuzma, supra; DeLuca, 
supra; and Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The 
RO/AMC should also consider whether the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are met and 
whether the record raises a claim for a 
TDIU.  See Thun, supra; Rice, supra.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 4.71a, (2003) and provide 
notice of whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) where met.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

